DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action.

The drawings received on August 11, 2021 have been accepted by the Examiner.

Information Disclosure Statement 
The information disclosure statements (IDS) submitted on August 11, 2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Priority
The instant application 17399301, filed 08/11/2021 is a continuation of 15/496,691, filed 04/25/2017, now U.S. Patent #11/120,065; 15496691 Claims Priority from Provisional Application 62382421, filed 09/01/2016.




Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 11 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 11 and 20 of U.S. Patent No. 11,120,065, contains every element of claims 1, 11 and 20 of the instant application and as such anticipates claims 1, 11 and 20 of the instant application. 

Claims 2 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 12 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2 and 12 of U.S. Patent No. 11,120,065, contains every element of claims 2 and 12 of the instant application and as such anticipates claims 2 and 12 of the instant application.  

Claims 3 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 and 13 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 3 and 13 of U.S. Patent No. 11,120,065, contains every element of claims 3 and 13 of the instant application and as such anticipates claims 3 and 13 of the instant application.  

Claims 4 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4 and 14 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 4 and 14 of U.S. Patent No. 11,120,065, contains every element of claims 4 and 14 of the instant application and as such anticipates claims 4 and 14 of the instant application.  

Claims 5 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 5 and 15 of U.S. Patent No. 11,120,065, contains every element of claims 5 and 15 of the instant application and as such anticipates claims 5 and 15 of the instant application.  

Claims 6 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6 and 16 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 6 and 16 of U.S. Patent No. 11,120,065, contains every element of claims 6 and 16 of the instant application and as such anticipates claims 6 and 16 of the instant application.  


Claims 7 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 17 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 7 and 17 of U.S. Patent No. 11,120,065, contains every element of claims 7 and 17 of the instant application and as such anticipates claims 7 and 17 of the instant application.  

 Claims 8 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 18 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 8 and 18 of U.S. Patent No. 11,120,065, contains every element of claims 8 and 18 of the instant application and as such anticipates claims 8 and 18 of the instant application.  

Claims 9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No.11,120,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9 and 10 of U.S. Patent No. 11,120,065, contains every element of claims 9 and 10 of the instant application and as such anticipates claims 9 and 10 of the instant application.  
The following table shows the claims in the instant application that are rejected by corresponding claims in U.S. Patent No. 11,120,065.

Claims Comparison Table
U.S. Patent No. 11,120,065
U.S. Patent No. 11,120,065
Instant application
1. A method of integrating data across multiple data stores in a smart cache in order to provide data to one or more recipient systems, the method comprising: automatically ingesting diverse data from a plurality of data sources; automatically reconciling the ingested diverse data by updating semantic models based on the ingested diverse data; storing the ingested diverse data based on one or more classification of the data sources according to the semantic models; automatically generating scalable service endpoints which are semantically consistent according to the classification of the data sources, wherein the generated scalable service endpoints are a plurality of application programming interfaces (APIs); in response to receiving a call from the one or more recipient systems, determining a protocol supported by the smart cache based on the scalable service endpoints; and responding to the call from the one or more recipient systems by providing data in the classification of the data sources.
11. A non-transitory computer readable medium for integrating data across multiple data stores in a smart cache in order to provide data to one or more recipient systems, the non-transitory computer readable medium containing program instructions for causing a server to perform the method comprising: automatically ingesting diverse data from a plurality of data sources; automatically reconciling the ingested diverse data by updating semantic models based on the ingested diverse data; storing the ingested diverse data based on one or more classification of the data sources according to the semantic models; automatically generating scalable service endpoints which are semantically consistent according to the classification of the data sources, wherein the generated scalable service endpoints are a plurality of application programming interfaces (APIs); in response to receiving a call from the one or more recipient systems, determining a protocol supported by the smart cache based on the scalable service endpoints; and responding to the call from the one or more recipient systems by providing data in the classification of the data sources
1. A method of integrating data across multiple data stores in order to provide data to one or more recipient systems, the method comprising: ingesting diverse data from a plurality of data sources; reconciling the ingested diverse data by updating semantic models based on the ingested diverse data; storing the ingested diverse data based on one or more classification of the data sources according to the semantic models; automatically generating scalable service endpoints which are semantically consistent according to the classification of the data sources, wherein the generated scalable service endpoints are a plurality of application programming interfaces (APIs); in response to receiving a call from the one or more recipient systems, determining a protocol based on the scalable service endpoints; and responding to the call from the one or more recipient systems by providing data in the classification of the data sources.





Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164